Case 2:20-cr-00078-JLB-MRM Document 1-1 Filed 04/30/20 Page 1 of 7 PageID 51
FILED

UNITED STATES DISTRICT COURT ENED ERR
MIDDLE DISTRICT OF FLORIDA Lent y
FORT MYERS DIVISION CELET Cig p pe eur

     

UNITED STATES OF AMERICA

y CASE Ne “Lee (60 MR

1I5US.C.§1
FLORIDA CANCER SPECIALISTS
& RESEARCH INSTITUTE, LLC
INFORMATION

The United States of America, acting through its attorneys, charges that at all
times relevant to this Information:

COUNT ONE
(Conspiracy to Restrain Trade)

General Allegations

1. Oncology was the branch of medical science dealing with tumors,
including the diagnosis and treatment of cancer. An oncologist was a doctor who
treats cancer and provides medical care for a person diagnosed with cancer. The
field of oncology had three major areas or specialties: medical, radiation, and
surgical. A medical oncologist treated cancer using chemotherapy or other
medications. A radiation oncologist treated cancer using radiation therapy.

2. Different types of oncologists often worked together to create a patient’s

overall treatment plan that combined different types of treatments, including a
Case 2:20-cr-00078-JLB-MRM Document 1-1 Filed 04/30/20 Page 2 of 7 PagelD 52

combination of chemotherapy (administered by medical oncologists), radiation
therapy (administered by radiation oncologists), and surgery.

3. Oncologists typically treated cancer patients together with other
oncologists as part of a practice group. An oncology practice could have included
one or more oncologist specialists, including medical oncologists and radiation
oncologists.

4. Cancer patients typically relied on private or public health insurance to

pay for oncology treatments provided by oncologists or oncology practices.

The Defendant and Its Co-Conspirators

5. Defendant FLORIDA CANCER SPECIALISTS & RESEARCH
INSTITUTE, LLC (“FCS”) was a privately held oncology practice with
approximately 100 locations in Florida. FCS’s headquarters was in Fort Myers,
Florida. In various locations in Florida, FCS provided both medical oncology
treatments and radiation oncology treatments. In Collier, Lee, and Charlotte
counties of Florida (“Southwest Florida”), FCS did not provide radiation oncology
treatments to patients.

6. Oncology Company A was headquartered in Fort Myers, Florida and
operated an integrated network of outpatient cancer treatment centers in Florida and
elsewhere. In various locations in Florida, Oncology Company A provided both

medical oncology treatments and radiation oncology treatments. In Southwest
Case 2:20-cr-00078-JLB-MRM Document 1-1 Filed 04/30/20 Page 3 of 7 PagelD 53

Florida, Oncology Company A did not provide medical oncology treatments to
patients.

7. Various co-conspirators not made defendants in this Information,
including Oncology Company A and others, knowingly participated in the offense
charged in this Information and performed acts and made statements in furtherance
of the conspiracy.

8. Any reference in this Information to any act, deed, or transaction of any
company means that the company engaged in the act, deed, or transaction by or
through its members, partners, officers, directors, employees, agents, or other
representatives while they were actively engaged in the management, direction,
control, or transaction of its business or affairs.

Description of the Offense

9, From at least as early as 1999 and continuing through at least as late as
September 2016, the exact dates being unknown to the United States, in the Middle
District of Florida, and elsewhere, the defendant

FLORIDA CANCER SPECIALISTS & RESEARCH INSTITUTE, LLC
knowingly entered into and participated in a conspiracy with Oncology Company A
and other co-conspirators to suppress and eliminate competition by agreeing to
allocate medical oncology treatments for cancer patients to FCS and radiation
oncology treatments for cancer patients to Oncology Company A in Southwest

Florida.
Case 2:20-cr-00078-JLB-MRM Document 1-1 Filed 04/30/20 Page 4 of 7 PagelD 54

10. FCS and Oncology Company A agreed that FCS would not offer
radiation oncology treatments within Southwest Florida, and that Oncology
Company A would not offer medical oncology treatments within Southwest Florida.

11. The conspiracy engaged in by FCS, Oncology Company A, and their
co-conspirators was a per se unlawful, and thus unreasonable, restraint of interstate
trade and commerce in violation of Section 1 of the Sherman Antitrust Act (15
U.S.C. § 1).

12. The charged conspiracy consisted of a continuing agreement,
understanding, and concert of action among FCS and its co-conspirators, the
substantial terms of which were to allocate medical oncology treatments and
radiation oncology treatments for cancer patients in Southwest Florida, reserving
medical oncology treatments for FCS and radiation oncology treatments for
Oncology Company A.

Means and Methods of Conspiracy

13. For the purpose of forming and carrying out the charged conspiracy,
FCS and its co-conspirators did those things that they conspired to do, including,
among other things:

a. participating in conversations and communications to discuss the
allocation of oncology treatments for cancer patients in Southwest Florida;

b. agreeing during those conversations and communications to allocate
medical oncology treatments and radiation oncology treatments for cancer patients

in Southwest Florida between FCS and Oncology Company A;
4
Case 2:20-cr-00078-JLB-MRM Document 1-1 Filed 04/30/20 Page 5 of 7 PagelD 55

c. agreeing during those conversations and communications that FCS
would not employ radiation oncologists and Oncology Company A would not
employ medical oncologists in Southwest Florida;

d. participating in conversations and communications for the purpose of
maintaining the allocation agreement and working together to prevent competition
from third-party oncology treatment providers unaffiliated with either FCS and
Oncology Company A in Southwest Florida;

e. participating in conversations and communications about certain
pharmaceutical drug and treatment options and which company should provide
them consistent with the agreement to allocate medical oncology treatments and.
radiation oncology treatments for cancer patients in Southwest Florida;

f. participating in conversations and communications for the purpose of
reaffirming, monitoring, and enforcing adherence to the agreement to allocate
medical oncology treatments and radiation oncology treatments for cancer patients
in Southwest Florida;

g. providing and refraining from providing medical oncology treatments
and radiation oncology treatments for cancer patients in Southwest Florida
consistent with the allocation agreement; and

h. submitting requests for payment to and accepting payments from payors
and patients for medical oncology and radiation oncology treatments for cancer

patients rendered consistent with the allocation agreement in Southwest Florida.
Case 2:20-cr-00078-JLB-MRM Document 1-1 Filed 04/30/20 Page 6 of 7 PagelD 56

Trade and Commerce

14. From at least as early as 1999 and continuing through at least as late as
September 2016, the business activities of FCS and its co-conspirators that are the
subject of this Information were within the flow of, and substantially affected,
interstate trade and commerce. For example: (a) payors located in states other than
Florida, including federal and state insurance plans and private insurance plans, paid
FCS and Oncology Company A for oncology treatments each provided in the state
of Florida; (b) FCS and Oncology Company A received payments in Florida from
payors located in states other than Florida for oncology treatments each provided; (c)
FCS and Oncology Company A purchased and received supplies from outside of
Florida for use in providing oncology treatments in Florida; and (d) FCS and
Oncology Company A treated in the state of Florida cancer patients who, at the time

of treatment, were not full-time residents of Florida.

ALL IN VIOLATION OF TITLE 15, UNITED STATES CODE, SECTION 1.
Case 2:20-cr-00078-JLB-MRM Document 1-1 Filed 04/30/20 Page 7 of 7 PagelD 57

DATED: April 30, 2020

alle Ny

 

MAKAN DELRAHIM
Assistant Attorney General

Flak J Bre

RICHARD A. POWERS
Deputy Assistant Attorney General
for Criminal Enforcement

cL

JAME J, FREDRICKS
Chief, Washington Criminal I Section

U.S. Department of Justice
Antitrust Division

BERNARD A. NIGRO, JR S

Principal Deputy Assistant Attorney
General

MARVIN N. PRICE, JR.
Director of Criminal Enforcement

Nabe Date

MARK C. GRUNDVIG
Assistant Chief, Washington Criminal
TI Section

 

F. PATRICK HALLAGAN
EYITAYO ST. MATTHEW-DANIEL
WILLIAM J. VIGEN

KATHERINE CALLE

Trial Attorneys

U.S. Department of Justice
Antitrust Division
